Order, Supreme Court, New York County (Richard Andrias, J.), entered June 7, 1993, which granted defendant’s motion to suppress physical evidence and statements, unanimously affirmed.
We agree with the suppression court that the arresting officer’s observation of defendant at the bus terminal did not give rise to a founded suspicion that the bag defendant had placed in front of the luggage compartment of the bus he was boarding contained drugs or other contraband, that the officer’s subsequent questioning of defendant after the officer had returned with defendant’s bag was not informational but accusatory (see, People v Hollman, 79 NY2d 181, 190-191), and that defendant submitted to a search of the bag as a direct result of this improper police intrusion (see, People v Owens, 206 AD2d 303). Concur—-Sullivan, J. P., Carro, Rosenberger, Wallach and Rubin, JJ.